         Case 3:18-cv-01753-DRD Document 30 Filed 12/17/18 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

  José Alberto Vizcarrondo, Joni T. Faris and    Civil No. 18-1753 (DRD)
  the conjugal partnership formed between
  them,
                                                  Diversity Jurisdiction
  Plaintiffs,

                           v.                     Trial by jury demanded

  Telecinco, Inc., et al

  Defendants.


  MOTION FOR EXPEDITED HEARING ON PRELIMINARY INJUNCTION


TO THE HONORABLE COURT:

       COME NOW PLAINTIFFS, JOSÉ ALBERTO VIZCARRONDO, his wife JONI

T. FARIS and the conjugal partnership formed by them (hereinafter referred collectively

as the “Plaintiffs”), by and through the undersigned attorneys, and respectfully state and

pray as follows:

   1. On October 29th, 2018, Plaintiffs filed a Motion for Preliminary Injunction to,

       among others, enjoin Defendants: from prohibiting Plaintiff Vizcarrondo to fully

       participate in all of the stockholders’ meetings of Telecinco, Inc. (“Telecinco” or

       “Company”) with his voting rights, and from failing to notify Plaintiff Vizcarrondo

       of the scheduling of the stockholders’ meetings of Telecinco. [Docket No. 11].

   2. Subsequently, on November 7th, 2018, the Court set a preliminary injunction hearing

       for November 28th, 2018. [Docket No. 23]. However, “[d]ue to an unforeseeable
     Case 3:18-cv-01753-DRD Document 30 Filed 12/17/18 Page 2 of 4



   scheduling conference, the preliminary injunction hearing set for Wednesday,

   November 28, 2018 at 2:00PM” was rescheduled for December 6th, 2018. [Docket

   No. 23].

3. Thereafter, sua sponte, the Court vacated the preliminary injunction hearing sine die

   and held that the preliminary injunction hearing will be scheduled after the

   Defendants file their response to the Motion for Preliminary Injunction which is due

   on December 20th, 2018. [Docket No. 28].

4. Plaintiff Vizcarrondo recently became aware that on December 10th, 2018, co-

   defendants Telecinco, ARA International, LLC, ERA International Corporation,

   Hacienda Tres Hermanos, Inc., and Hacienda Igualdad, Inc., scheduled a joint

   stockholders’ meeting to take place on December 20th, 2018 which is conveniently

   the last day for the Defendants to answer the Motion for Preliminary Injunction.

   Plaintiff Vizcarrondo was not notified of said stockholders’ meeting and,

   presumably, will not be allowed to participate in the same, considering that the

   Individual Defendants have not allowed him to participate in past

   stockholders’ meetings despite the fact that he is both a stockholder and a

   member of the Company’s Board of Directors.

5. In said stockholders’ meeting, the Shareholders will elect the Company’s Board of

   Directors for the next year. The election of the Board of Directors is one of the most

   important and fundamental rights of any Shareholder and, Vizcarrondo will not be

   allowed to vote and exercise this fundamental right.



                                         2
     Case 3:18-cv-01753-DRD Document 30 Filed 12/17/18 Page 3 of 4



6. Moreover, Telecinco has made and continues to make important decisions that

   affect the Company’s financial assets, such as the appointment of Mr. Pedro Rúa-

   Jovet as its new General Manager, which was recently published in all major local

   newspapers between December 9th and 10th, 2018 such as El Nuevo Día, Primera

   Hora and El Vocero de Puerto Rico. Plaintiff Vizcarrondo was neither consulted nor

   notified of the Company’s decision to hire Mr. Rúa-Jovet, or the terms and

   conditions of such hiring.

7. Absent injunctive relief, the Individual Defendants will further take illegal

   possession of Vizcarrondo’s property rights and voting powers in Telecinco and will

   continue breaching his shareholder agreement and their fiduciary duties to Plaintiff

   Vizcarrondo as a stockholder and as a member of the Company’s Board of

   Directors, since his designation is still current and valid.

8. As more fully explained in the Motion for Preliminary Injunction already filed

   before this Honorable Court, Plaintiffs are likely to succeed on the merits of this

   action, and—absent injunctive relief—will suffer irreparable harm.

9. Plaintiffs have no other remedy to cure the Defendants’ actions on Vizcarrondo’s

   proprietary and statutory right to participate and vote in the stockholders’ meetings

   of Telecinco. An order for injunctive relief in the present case will simply preserve

   the status quo, and therefore, the Defendants will not be harmed by a preliminary

   injunction. Thus, Plaintiffs are entitled to a preliminary injunction.

10. In view of the above, Plaintiffs request an expedited hearing on this matter. Any

   further delays will not only cause irreparable harm to the Plaintiffs, but will also

                                          3
         Case 3:18-cv-01753-DRD Document 30 Filed 12/17/18 Page 4 of 4



       substantially change the corporate governance of Telecinco in detriment of Plaintiff

       Vizcarrondo who is a shareholder and member of the Board of Directors.

       WHEREFORE, Plaintiffs respectfully request this Honorable Court to schedule a

preliminary injunction hearing on an expedited basis.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 17th day of December, 2018.

       WE HEREBY CERTIFY that on this day, a true and exact copy of this document

was electronically filed with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to all attorneys of record.




P.O. Box 195343                                                 Citibank Towers, Suite 500
San Juan, Puerto Rico                                           252 Ponce de León Avenue
00919-5343                                                     San Juan, Puerto Rico 00918
                                    Tel. (787) 758-1400
                                    Fax: (787) 758-1414
                                    Cel. (787) 460-3456

                                  www.laborcounsels.com
                                 paula@laborcounsels.com
                                 pico@laborcounsels.com

                                  S/ CARLOS R. PAULA
                                   Attorney for Plaintiffs
                                    USDCPR # 212009

                             S/ JAIME E. PICÓ-RODRÍGUEZ
                                   Attorney for Plaintiffs
                                    USDCPR # 228113




                                               4
